NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DOUGLAS ALEXIS ALFARO-                           No.   16-71738
MENJIVAR,
                                                 Agency No. A202-083-708
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Douglas Alexis Alfaro-Menjivar, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny

the petition for review.

      In his opening brief, Alfaro-Menjivar does not challenge the agency’s

dispositive bases for denying his claims for asylum, withholding of removal, and

relief under CAT. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived). Thus, we deny the petition for review as to his asylum, withholding of

removal, and CAT claims.

      We do not address Alfaro-Menjivar’s contentions as to the cognizability of

his proposed social group of “family members of police threatened with harm by

organized gangs” because the BIA did not reach that issue. See Santiago-

Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited to the

grounds relied on by the BIA).

      As stated in the court’s June 24, 2016 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   16-71738